Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US PG Pub 2008/0112747) in view of Applicant’s Admitted Prior Art (US PG Pub 2021/0300064).
For claim 1:  Koike et al. teaches a printer comprising: a medium feeding device 40 that is one of different types of medium feeding devices including a first medium feeding device 40 that feeds an elongate medium CS from a first print medium including the medium (se Figs. 6 and 8, the medium feeding device is medium feeding device 40 which is of a first type which feeds elongate medium CS from the roll of elongate medium CS), and a second medium feeding
device that feeds the medium from a second print medium including the medium (the feeding device is a device of the first type as already described and not a device of the second type); and a printing device 1 including a printing portion 5 that performs printing on the medium CS fed from one of the medium feeding devices 40 (see Figs. 6 and 8), wherein the medium feeding device each include a common connection portion 50, 43, 44 to be connected to the printing device, the printing device includes a connector portion that is selectively connectable to the common connection portion of each of the different types of medium feeding devices (see Fig. 8, the back shelf portion at the location of reference number 38b in Fig. 8 is a portion of the printing device that connects to the plurality of different medium feeding devices, as seen in Fig. 8 and Fig. 10).
	As presented the claim does not require the second medium feeding device since only a medium feeding device among the first and the second is required.  Since a medium feeding device of the first type has been furnished as discussed above, the recitations directed to the characteristics of the second medium device do not distinguish the claimed printer from the apparatus as taught by Koike et al.
	Koike et al. does not teach a plurality of wireless communication elements provided at intervals in a longitudinal direction of the medium.  However, Applicant’s Admitted Prior Art teaches the merits of providing an arrangement of wireless communication elements at intervals in a longitudinal direction of a medium being elongate paper (see paragraphs 5 and 6, provision of RFID tags on labels of an elongate paper to be printed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Koike et al. to use elongate paper medium having a plurality of wireless communication elements at intervals in the longitudinal direction as taught by AAPA for the purpose of producing printed substrates having RFIDs for communicating information.
	For claims 2-5:  The additional limitations of claim 2-5 are directed to characterizing the second print medium and/or the second medium feeding device.  However, the claim does not directly require a second print medium or a second medium feeding device but instead only requires a medium feeding device which is either of a first medium feeding device and a second medium feeding device and thus the additional limitations do not distinguish the claim from the prior art of the rejection as applied to claim 1 above.
	For claim 6:  The combination of Koike et al. and AAPA teaches the printer according to claim 1 which has a connection portion 50, 43, 44.  The position of the connection portion of the medium feeding device which is a part of the apparatus applicable to claims 1 and 6 is not distinguished from the prior art by a limitation further defining the group from which it is selected where the group is not a part of the apparatus.
	For claim 7:  The combination of Koike et al. and AAPA teaches the printer according to claim 1 and Koike et al. teaches that the medium feeding device of the printer has a bottom surface 41a on which a bottom surface of the printing device 2 is mounted when the common connection portion is connected to the connector of the printing device (see Figs. 6 and 7).
Response to Arguments
Applicant's arguments filed on September 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that Koike does not teach or suggest the recited limitation that “different types of medium feeding devices each include a common connection portion to be connected to the printing device, the printing device includes a connector portion that is selectively connectable to the common connection portion of each of the different types of medium feeding devices”.  The different types of medium feeding devices, while recited in the body of claim 1, are not a part of the printer of the claims since the claim requires that the printer only require “a medium feeding device that is one of different types of medium feeding devices”.  The characteristics and compositions of the group of different medium feeding devices do not serve to distinguish the claimed invention from the structures and apparatus taught by the prior art combination as presented.
Applicant references the specification of the present invention to discuss advantages of having a printer which connects to different types of medium feeding devices, however, that invention would be a system of the printer device with the plurality of feeding devices.  The printer itself is not structurally constrained by the common feature to a plurality of devices which are not part of the claimed device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853